Citation Nr: 1417321	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-17 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical spondylosis with traumatic arthritis of the cervical spine with limitation of motion prior to August 29, 2012, and in excess of 30 percent as of August 29, 2012.

2.  Entitlement to an initial rating in excess of 10 percent for cervical spondylosis with right arm pain and numbness.

3.  Entitlement to an initial rating in excess of 10 percent for cervical spondylosis with left shoulder pain and left arm pain and numbness.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to February 1987 and from January 2005 to November 2005, with additional reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2012, the Board remanded these matters for additional development.

A December 2012 rating decision granted a 30 percent rating for a cervical spine disability, effective August 29, 2012.  However, as that award does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From the November 10, 2005, effective date of the grant of service connection to May 16, 2007, the Veteran's cervical spondylosis with traumatic arthritis of the cervical spine with limitation of motion was characterized by normal forward flexion with combined range of motion of the cervical spine of 275 degrees and no ankylosis or incapacitating episodes.

2.  From May 17, 2007, to May 21, 2008, the Veteran's cervical spondylosis with traumatic arthritis of the cervical spine with limitation of motion is characterized by forward flexion greater than 15 degrees but not greater than 30 degrees and no ankylosis or incapacitating episodes.

3.  As of May 22, 2008, the Veteran's cervical spondylosis with traumatic arthritis of the cervical spine with limitation of motion is characterized by forward flexion limited to 12 degrees and no ankylosis or incapacitating episodes.

4.  The service-connected cervical spondylosis with right arm numbness is not shown to be productive of a disability picture that is manifested by severe incomplete paralysis of the circumflex nerve.

5.  The service-connected cervical spondylosis with left shoulder pain and left arm numbness is not shown to be productive of a disability picture that is manifested by severe incomplete paralysis of the circumflex nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for cervical spondylosis with traumatic arthritis of the cervical spine with limitation of motion, from the November 10, 2005, effective date of the grant of service connection to May 16, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5242, 5243 (2013). 

2.  The criteria for a 20 percent rating, but not higher, for cervical spondylosis with traumatic arthritis of the cervical spine with limitation of motion, from May 17, 2007, but not earlier, to May 21, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5242, 5243 (2013). 

3.  The criteria for a 30 percent rating, but not higher, for cervical spondylosis with traumatic arthritis of the cervical spine with limitation of motion, as of May 22, 2008, but not earlier, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5242, 5243 (2013). 
4.  The criteria for an initial rating in excess of 10 percent for cervical spondylosis with right arm numbness have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8618 (2013).

5.  The criteria for an initial rating in excess of 10 percent for cervical spondylosis with left shoulder pain and left arm numbness have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8618 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2005 and February 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



Factual Background

A December 2005 VA medical record shows that the Veteran was diagnosed with cervical radiculopathy and cervical spine films showed mild degenerative disc disease.  The Veteran stated that his pain and numbness in the left upper extremity was unchanged with therapy.  He also noted some mild weakness with pain.  

A May 2006 VA examination report shows that the Veteran complained of neck pain, left shoulder pain, and left arm numbness that started in early July 2005.  Since returning home, he had been unable to do yard work and unable to work on his car because of numbness and pain in the left arm and left neck.  The Veteran stated that he could not go back to work as a diesel mechanic or any kind of mechanic because of neck pain causing left shoulder pain and left arm numbness after traction, resulting in right arm numbness also.  Range of motion of the cervical spine was forward flexion 45 degrees without pain (normal is 0 to 45 degrees), extension to 20 degrees (normal is to 45 degrees), left and right lateral flexion at 45 degrees each (normal is to 45 degrees), and right and left lateral rotation to 60 degrees each (normal is 0 to 80 degrees). The combined range of motion was 275 degrees.  The diagnosis was cervical spondylosis with some traumatic arthritis of the cervical spine.  The examiner stated that the condition gave the Veteran symptoms of positional left and right arm numbness, left shoulder pain, and neck pain.  His main functional impact came from pain.  There was no additional impairment due to weakness, fatigability, or lack of endurance upon repetitive use.  There was no spinal cord signal abnormality seen on MRI.  

A July 2006 rating decision granted service connection for cervical spondylosis with traumatic arthritis of the cervical spine with left neck and shoulder pain, and left and right arm numbness and assigned a 30 percent disability rating, effective November 10, 2005, pursuant to Diagnostic Code 5010-8610.  

Treatment record from the VA Medical Center in Birmingham show continued complaints of cervical spine pain.

A May 17, 2007, VA physical therapy record shows that the Veteran complained of bilateral upper extremity tingling.  Range of motion testing of the cervical spine found flexion to 20 degrees, extension to 31 degrees, left rotation to 24 degrees and right rotation to 27 degrees.  Strength testing of deltoids, biceps and triceps was 4/5.  

In May 2008, the Veteran underwent VA physical therapy for cervical radiculopathy.  The Veteran complained of constant soreness and stiffness of the neck.  Also reported tingling sensation that extended down to the upper extremity, left greater than right.  When tingling occurred he flexed his head a few minutes and the tingling stopped.  Objective findings included that the Veteran was in apparent pain distress, with slight forward head, positive for tenderness and a palpable nodule on the upper back.  All joints of both the upper and lower extremities were within full limits.  Cervical flexion was from 0 to 12 degrees, extension 0 to 30 degrees, right side bending from 0 to 15 degrees, left side bending from 0 to 20 degrees, and rotation was right from 0 to 45 degrees and left from 0 to 40 degrees.  Strength of the upper and lower extremities and the neck were grossly graded 5/5.  It was noted that the Veteran had chronic neck pain and was presenting with radiculopathy and "MPS" on the upper back area. 

An April 2010 VA spine examination report shows range of motion of the cervical spine was flexion 0 to 40 degrees, extension 0 to 35 degrees, left and right lateral flexion 0 to 30 degrees, and left and right rotation 0 to 60 degrees.  The combined range of motion was 255.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  Physical examination also found no objective evidence of spasm, atrophy, guarding, tenderness, or weakness.  There was pain on motion.   The Veteran had continued complaints of pain radiating down the arms.  Motor, sensory, and reflex examinations of the upper extremities were normal.  It was noted that the Veteran was employed full time and had lost no time from work during previous year.  

A September 2010 VA medical records shows that the Veteran was seen for complaints of neck pain that had increased in severity over the past two to three weeks.  It was noted that April 2010 X-rays showed degenerative joint disease in the neck.  The Veteran also complained of shooting pain down his left arm and he constantly had to keep his neck flexed to help the pain.  He also noted some subjective weakness in his left arm as well.  Physical examination found significant radicular pain on extension and lateral movement of head to the right side.  There were no obvious sensory or motor deficits.  The assessment was radicular neck pain.  

A September 2011 rating decision rated the Veteran's cervical spine disabilities as 10 percent for cervical spondylosis with traumatic arthritis of the cervical spine with pain and limitation of motion pursuant to Diagnostic Code 5242, and 10 percent for cervical spondylosis with left shoulder pain and left arm numbness and 10 percent for cervical spondylosis with right arm numbness, pursuant to Diagnostic Code 8618.

An October 2011 MRI of the cervical spine found an impression of moderate to advanced multilevel cervical spine degenerative disease that was most prominent at C4-C5, C5-C6, and C6-C7, and was mildly worse since the prior examination.  There was a new right foramina disc protrusion at C7-T1 which resulted in right neuroforamina narrowing.  

An August 2012 VA examination report shows that the Veteran was diagnosed with intervertebral disc syndrome (IVDS) and degenerative disc disease (DDD) of the cervical spine.  The Veteran complained of constant pain and stiffness of the neck with numbness and tingling to both arms.  He described the pain as severe and throbbing and that jarring motions increased the pain.  The Veteran also stated that the neck pain caused headaches three to four times weekly.  The Veteran reported that flare-ups impacted the function of his cervical spine in that he was unable to lift and carry.  In addition, it limited his exercise and motion and his wife had to wash his back.  Range of motion testing found flexion to 10 degrees, extension to 5 degrees, right lateral flexion to 10 degrees and left lateral flexion to 15 degrees.  Right lateral rotation to 20 degrees and left lateral rotation to 15 degrees.  There was evidence of painful motion beginning at 0 degrees on all ranges of motion.  The Veteran was able to perform repetitive-use testing and had forward flexion to 15 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, and bilateral rotation to 20 degrees.  The Veteran had additional limitation in range of motion of the cervical spine following repetitive-use testing, with pain on movement.  He did not have any functional loss or functional impairment of the cervical spine.

He had localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  He did not have guarding or muscle spasm of the cervical spine.  Muscle strength testing was 5/5 (normal strength).  He did not have muscle atrophy.  Reflex testing was 2+ (normal).  Sensory examination was normal.  The Veteran had radicular pain or other signs or symptoms due to radiculopathy to include constant severe pain in the right upper extremity and constant moderate pain in the left upper extremity.  He also had severe numbness in the right and the left upper extremity.  He did not have intermittent pain, paresthesias, or dysesthesias.  The examiner noted that the had IVDS of the cervical spine, but he had not had any incapacitating episodes over the past 12 months due to IVDS.  Imaging studies revealed arthritis of the cervical spine.  The Veteran's cervical spine condition impacted his ability to work.  As described by the Veteran "I can't drive with the pain medication; it's putting me through a lot of pain and stress, and I can't do heavy duty work anymore."  The examiner concluded that the Veteran was likely to experience moderate functional impairment due to pain, no weakness, excess fatigability, or incoordination noted on physical examination or reported by physical therapist in range of motion testing.  The rationale for that conclusion was based on radiologic studies showing moderate to advanced multilevel DDD, new right foramina disc protrusion at C7-T1, studies that were negative for nerve impingement, an EMG that was negative for neuropathy or radiculopathy, and physical examination that was negative for findings consistent with neuropathy or radiculopathy.  

An August 2012 peripheral nerve examination report shows that the VA examiner determined that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The Veteran stated he had pain, numbness, and tingling of both upper extremities, the right more severe than the left.  He described it as "they cramp up on me."  Symptoms attributable to any peripheral nerve condition were noted as constant pain that was severe in the right upper extremity and moderate in the left upper extremity and severe numbness in the right and left upper extremities.  Muscle strength testing was 5/5 (normal strength).  The Veteran did not have muscle atrophy.  Reflex examination was 2+ (normal).  Sensory examination was normal.  The Veteran's gait was normal.  Median nerve testing was performed and the results were negative.  Nerve testing performed was normal.  EMG testing performed revealed normal results.   The examiner also noted that MRI findings did not mention nerve impingement.  In the absence of nerve impingement with EMG and physical examination being negative for radiculopathy or neuropathy, the examiner opined that the objective findings (absent objective neurologic manifestations) did not support a diagnosis of radiculopathy or neuropathy.  The examiner opined that the etiology of the Veteran's complaints of pain and numbness was unknown.  

A December 2012 rating decision granted a 30 percent rating for cervical spondylosis with traumatic arthritis of the cervical spine with limitation of motion, effective August 29, 2012, pursuant to Diagnostic Code 5242.  A December 2012 supplemental statement of the case continued the 10 percent ratings for cervical spondylosis with traumatic arthritis of the cervical spine with limitation of motion prior to August 29, 2012, and the 10 percent ratings for cervical spondylosis with right arm numbness and left shoulder and left arm numbness.

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability ratings. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Cervical Spine

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), the diagnostic code criteria pertinent to spinal disabilities in general provide that a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013). 

The rater is instructed to rate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Notes (2), (3) (2013).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate ratings of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a (2013).

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2013).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2013).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The normal range of motion of the cervical spine is extension and flexion to 45 degrees; lateral flexion to 45 degrees, bilaterally; and rotation to 80 degrees, bilaterally.  38 C.F.R. § 4.71 , Plate V (2013).  Total range of motion in all planes equals 340 degrees. 


From November 10, 2005, to May 16, 2007

Based on the evidence of record, the Board finds that the Veteran's cervical spine disability warrants no more than the initial 10 percent rating assigned from the November 10, 2005 effective date of the grant of service connection to May 16, 2007.  

Initially, the Board notes that there is no mention of, or evidence of medical or lay physician prescribed bed rest for the Veteran associated or due to the cervical spine disability.  Thus, the Board finds that there is no evidence of any incapacitating episodes and therefore Diagnostic Code 5243 is not applicable. 

Range of motion testing performed found flexion to 45 degrees, which is normal, and the Veteran's combined range of motion of the cervical spine was 275 degrees, which provides for a 10 percent disability rating.  However, the Board finds that the specific range of motion criteria necessary for an initial rating in excess of 10 percent for this period have not been met.  Moreover, the Board notes that there is no evidence muscle guarding or spasms of the cervical spine resulting in an abnormal gait or abnormal spinal contour.  Nor is there evidence of ankylosis.  While the medical evidence of record shows that the Veteran experienced neck pain throughout this period of the appeal, that pain was not shown to cause additional functional loss sufficient to effectively limit the Veteran's forward flexion to less than 30 degrees; or result in a combined range of motion of the cervical spine not greater than 170.  Joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The May 2006 VA examiner specifically found that the Veteran did not have additional impairment due to weakness, fatigability, or lack of endurance on repetitive use.  Further, as compensable limitation of motion is shown, based on the combined range of motion, a rating under Diagnostic Code 5010 for traumatic arthritis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Thus, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent, from the November 10, 2005, effective date of the grant of service connection to May 16, 2007.  In reaching that conclusion, the Veteran's subjective complaints of pain have been considered.  However, as the objective evidence fails to show that such pain has resulted in additional functional limitation, an increase is not warranted.

From May 17, 2007, to May 15, 2008

Beginning on May 17, 2007, a VA physical therapy record shows that the Veteran's cervical spine had flexion limited to 20 degrees on range of motion testing.  That limitation is commensurate to a 20 percent rating under the General Rating Formula for disease and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  

However, the Board finds that a rating in excess of 20 percent for this period is not warranted.  The requirements for a 30 percent disability rating are either forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  The Veteran's forward flexion of the cervical spine is limited to 20 degrees, which exceeds 15 degrees and is not shown to be limited to 15 degrees or less by any other factors.  Therefore, the cervical spine disability does not meet any of the criteria for a 30 percent rating during this period, even accounting for additional functional limitation due to factors such as pain and weakness, assignment of any higher rating is not warranted.  There is also no showing of ankylosis or intervertebral disc syndrome with incapacitating episodes such as to warrant a higher rating.

The Board has additionally considered application of Diagnostic Code 5243 in this case and finds that there is no evidence of any physician-prescribed bed rest or any other evidence of incapacitating episodes throughout the entire appeal period. Therefore, Diagnostic Code 5243 is not applicable in this case.  38 C.F.R. § 4.71a , Diagnostic Code 5243 (2013).

Accordingly, the Board finds that a 20 percent rating, but not higher, is warranted for the Veteran's cervical spine disability, for the period beginning May 17, 2007, to May 21, 2008.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2013).  However, the preponderance of the evidence is against the assignment of any higher rating.

As of May 22, 2008

Beginning on May 22, 2008, a VA physical therapy record shows that the Veteran's cervical spine had flexion limited to 12 degrees on range of motion testing.  That limitation warrants a 30 percent rating under the General Rating Formula for disease and injuries of the spine.  The Board notes that range of motion findings from an April 2010 VA examination report indicate that the Veteran's cervical spine disability had actually improved.  The Veteran was reported to have had flexion to 40 degrees.  However, the Board finds that finding is inconsistent with the other evidence of record, specifically, the clear trend in the other volumes of medical records showing that the Veteran's range of motion continuously decreased in flexion.  Therefore, the Board finds that the range of motion findings in the April 2010 VA examination as less probative evidence as to the actual decline in flexion that appears to be the trend in the Veteran's cervical spine disability.   

In order to assign a higher rating during this period, the evidence must at least show unfavorable ankylosis of the entire cervical spine or approximate disability of this degree based on additional factors such as pain, weakened motion, excess motion, fatigability, incoordination, or other factors.  Here, the cervical spine disability is not shown to be manifested by unfavorable ankylosis, nor does the Veteran so contend.  The evidence does not support a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  While the Veteran was shown to have additional limitation in range of motion of the cervical spine following repetitive-use testing, that limitation does not equate to unfavorable ankylosis.  In fact, the VA examiner concluded that the Veteran was likely to experience only moderate functional impairment due to pain, significantly less then would be expected if the Veteran's cervical spine was approaching unfavorable ankylosis.  Further, the Veteran was not found to have weakness, excess fatigability, or incoordination on range of motion testing.  

The Board has additionally considered application of Diagnostic Code 5243 in this case and finds that there is no evidence of any physician-prescribed bed rest or any other evidence of incapacitating episodes throughout the entire appeal period. 

Accordingly, the Board finds that a 30 percent rating, but not higher, is warranted for the Veteran's cervical spine disability, for the period beginning May 22, 2008, but not before.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2013).  The preponderance of the evidence is against the assignment of any higher rating.

The Board finds that the preponderance of the evidence is against higher ratings, to include any other further staged ratings, at any time during the appeal for the cervical spine disability

In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's symptoms of limitation of motion and pain specific to the cervical spine are not exceptional or unusual features of his disabilities.  Thus, his disability picture for his cervical spine disability is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular rating is inadequate).

Right and Left Arm Disabilities

The Veteran's cervical spondylosis with right arm numbness and left shoulder and left arm numbness are each rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8618 (2013).  

Circumflex neurological manifestations are rated under Diagnostic Code 8518 as paralysis of the circumflex nerve, Diagnostic Code 8618 for circumflex neuritis, and Diagnostic Code 8718 for circumflex neuralgia.  Incomplete paralysis of the circumflex nerve is rated 0 percent when mild and 10 percent when moderate.  Severe incomplete paralysis of the circumflex nerve warrants a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity.  Complete paralysis, where abduction of the arm is impossible, outward rotation is weakened, and muscles supplied are deltoid and teres minor, is rated 40 percent for the minor extremity and 50 percent for the major extremity.  38 C.F.R. § 4.124a , Diagnostic Codes 8518, 8618, 8718 (2013).

The words mild, moderate, severe, and marked are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must consider all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).

In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2013).

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2013).  Attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2013).

After review of the clinical and lay evidence, the Board finds that a preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for either the right or the left upper extremity.  Throughout the rating period on appeal, the medical evidence consistently shows complaints of burning, tingling, numbness, and radicular pain, consistent with a finding of moderate incomplete paralysis.

The Board finds that the Veteran's service-connected right and left upper extremity disabilities did not more nearly approximate severe incomplete paralysis of the circumflex nerve as required for the next higher rating under Diagnostic Code 8618, of either 30 percent for the major extremity or 20 percent for the minor extremity.  The medical evidence is negative for findings of organic changes, such as muscle atrophy.  Furthermore, there is no evidence that the Veteran is unable to abduct his arm or that his outward rotation is weakened such as would meet the criteria for the next higher rating.  Lastly, the Board notes that EMG testing revealed negative findings as did various tests performed on physical examination in the most recent August 2012 VA examinations.  In fact, the August 2012 VA examiner found that the etiology of the Veteran's complaints of pain and numbness were unknown.  No sensory or motor deficits are noted in the medical evidence of record.  

The Board has also considered whether extraschedular consideration is warranted. The symptoms of pain and weakness and resulting impairment demonstrated with regard to the Veteran's neurological disabilities fall within the schedular criteria. The rating criteria contemplate higher ratings for severe, incomplete paralysis of the circumflex nerve, but that has not been found.  The effects of the Veteran's left upper extremity and right upper extremity disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as governing norms is not required and referral for an extraschedular rating is unnecessary, but frequent hospitalization is not shown and the examiner's findings of no sensory or motor deficits indicates that marked interference with employment is not shown.  Thun v. Peake, 22 Vet. App. 111 (2008).

Moreover, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected disabilities.  The issue of entitlement to a total disability rating based on individual unemployability due to the service-connected cervical spondylosis with traumatic arthritis of the cervical spine with limitation of motion and cervical spondylosis with right arm numbness and with left shoulder pain and left arm numbness disabilities has, therefore, not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 10 percent for cervical spondylosis with traumatic arthritis of the cervical spine with limitation of motion, from the November 10, 2005, effective date of the grant of service connection to May 16, 2007, is denied.

A 20 percent rating, but not higher, for cervical spondylosis with traumatic arthritis of the cervical spine with limitation of motion, from May 17, 2007, but not earlier, to May 21, 2008, is granted. 

A 30 percent rating, but not higher, for cervical spondylosis with traumatic arthritis of the cervical spine with limitation of motion, as of May 22, 2008, but not earlier, is granted.

An initial rating in excess of 10 percent for cervical spondylosis with right arm numbness is denied.

An initial rating in excess of 10 percent for cervical spondylosis with left shoulder pain and left arm numbness is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


